Case: 21-11242      Document: 00516487631         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 21-11242                         September 28, 2022
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   David Negus Cobourn,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:20-CR-383-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent David Negus
   Cobourn has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Cobourn has filed responses and moved for the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11242     Document: 00516487631           Page: 2   Date Filed: 09/28/2022




                                    No. 21-11242


   appointment of substitute counsel. We have reviewed counsel’s briefs and
   the relevant portions of the record reflected therein, as well as Cobourn’s
   responses. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Moreover, because the record is not
   sufficiently developed to allow us to make a fair evaluation of any claim that
   he received ineffective assistance of counsel, we decline to review such
   claims without prejudice to collateral review. See United States v. Isgar, 739
   F.3d 829, 841 (5th Cir. 2014).
          Accordingly, counsel’s motion for leave to withdraw is GRANTED,
   counsel is excused from further responsibilities herein, and the APPEAL IS
   DISMISSED. See 5th Cir. R. 42.2. Additionally, Cobourn’s motions
   for appointment of substitute counsel are DENIED as untimely. See United
   States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).




                                         2